UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1575



SAM WRIGHT, JR.,

                                            Plaintiff - Appellant,

          versus


JANET RENO, Attorney General of the United
States, in her official capacity,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T. S. Ellis, III, District Judge.
(CA-97-312-A)


Submitted:   August 28, 1997          Decided:   September 10, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Wright, Jr., Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil action in which he sought injunctive relief. We have reviewed

the record and find no reversible error in the district court's

conclusion that it lacked subject matter jurisdiction. Appellant's

suit against the Attorney General in her official capacity is, in
effect, a suit against the United States. See Hawaii v. Gordon, 373
U.S. 57, 58 (1963). The United States, however, is immune from

suit, unless there has been an express and unequivocal waiver of

sovereign immunity. See Army & Air Force Exch. Serv. v. Sheehan,
456 U.S. 728, 734 (1982). Because Appellant failed to establish

that the United States waived sovereign immunity, we affirm. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2